    Case 6:19-cv-00987-GAP-LRH Document 1 Filed 05/28/19 Page 1 of 4 PageID 1



                                UNITED STATE DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

CARLOS VELEZ,                                         )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )             CASE NO.: ______________
                                                      )
SPRINT CORPORATION, a Foreign                         )
Profit Corporation1,                                  )
                                                      )
       Defendant.

                             DEFENDANT’S NOTICE OF REMOVAL

        Defendant SPRINT CORPORATION, a Foreign Profit Corporation (“Sprint” or

“Defendant”), by and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441

and 1446, respectfully files this Notice of Removal giving notice it is removing this civil action

to the United States District Court for the Middle District of Florida, Orlando Division. In

support of this Notice of Removal, Defendant states as follows:

                                   PROCEDURAL ALLEGATIONS

       1.        On March 18, 2019, Plaintiff Carlos Velez (“Velez” or “Plaintiff”), filed a

Complaint and Demand for Jury Trial (the “Complaint”) in the Circuit Court of the Ninth

Judicial Circuit, in and for Orange County, Florida, entitled Carlos Velez v. Sprint Corporation,

a Foreign Profit Corporation, designated Case No. 2019-CA-3434 (“State Court Action”).

       2.        On April 29, 2019, Sprint was served with a Summons and copy of the Amended

Complaint. A copy of the Summons reflecting service is attached hereto as Exhibit “A.”

Therefore, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) within thirty


1
 The named Defendant, Sprint Corporation, is the incorrect Defendant named in this action. Counsel for Plaintiff
has been notified that the correct Defendant, Sprint/United Management Company was the Plaintiff’s actual
employer. Counsel for Plaintiff has indicated that they intend to work with Defendant to appropriately substitute
Plaintiff’s actual former employer.
 Case 6:19-cv-00987-GAP-LRH Document 1 Filed 05/28/19 Page 2 of 4 PageID 2



days (30) from the date on which Defendants were served with the Complaint.

      3.       A copy of all process, pleadings, and other papers on file in the State Court

Action have been filed pursuant to Local Rule 4.02 and are attached hereto as Composite

Exhibit “B.” No other process, pleadings, orders or other papers or exhibits have been filed or

served in the State Court Action. The judge presiding over the State Court Action has not

entered any orders. There are no pending motions.

      4.       Removal is appropriate here based on federal question jurisdiction. Counts I and

II of Plaintiff’s Complaint allege violations of the Family and Medical Leave Act (hereinafter

“FMLA”), 29 U.S.C. § 2601 et seq. See Plaintiff’s Compl. ¶¶ 37- 53. Further, Counts III and VI

of Plaintiff’s Complaint allege violations of the Americans with Disabilities Act (“ADA”), as

amended by the ADA Amendment Acts of 2008, 42 U.S.C. § 12101 et seq. See Plaintiff’s

Amended Compl. ¶¶ 54- 59; 71-75. Thus, this is a civil action over which this Court has original

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1441(b).

      5.       In addition to the claims raised under federal statutes, Counts IV and V of

Plaintiff’s Complaint allege violations of the Florida Civil Rights Act, Chapter 760, Florida

Statutes. See Plaintiff’s Amended Compl. ¶¶ 60- 70. All claims alleged in this action arise out of

the same common nucleus of operative facts; namely, Plaintiff’s employment with and

separation from employment with Defendant. Therefore, this Court has supplemental jurisdiction

over the state law claims raised in the Complaint as those claims are so related to the federal

claims that they form part of the same case or controversy. Thus, Counts IV and V of the

Complaint may be properly removed to this Court. See 28 U.S.C. § 1367(a).

      6.       The District and Division embracing the place where such action is pending is the

United States District Court for the Middle District of Florida, Orlando Division. See 28 U.S.C.




                                                2
 Case 6:19-cv-00987-GAP-LRH Document 1 Filed 05/28/19 Page 3 of 4 PageID 3



§ 1441.



      7.       Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written Notice of the

Removal to the Plaintiff in this action and has filed a copy of this Notice of Removal in the

Circuit Court of the Ninth Judicial Circuit, in and for Orange County, Florida. A copy of the

Notice of Filing Notice of Removal is attached hereto as Exhibit “C.”

      8.       The required filing fee of $400.00 and an executed civil cover sheet accompany

this Notice.

       WHEREFORE, Defendant Sprint Corporation respectfully removes this action, pending

in the Ninth Judicial Circuit Court of Orange County, Florida to the United States District Court

in the Middle District Court of Florida, Orlando Division.

       Dated this 28th day of May, 2019.

                                             Respectfully submitted,
                                             LITTLER MENDELSON, P.C.
                                             111 N. Magnolia Avenue, Suite 1250
                                             Orlando, Florida 32801-2366
                                             Telephone: (407) 393-2900
                                             Facsimile: (407) 393-2929
                                     BY:     /s/ Nancy A. Johnson
                                             Kimberly J. Doud, Esquire
                                             Florida Bar No.: 523771
                                             Email: kdoud@littler.com
                                             Nancy A. Johnson, Esquire
                                             Florida Bar No.: 0597562
                                             Email: najohnson@littler.com

                                             Attorneys for Defendant




                                                3
 Case 6:19-cv-00987-GAP-LRH Document 1 Filed 05/28/19 Page 4 of 4 PageID 4




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of May, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system and a correct copy of the
foregoing has been furnished electronic mail to: David V. Barszcz, Esquire, Mary E. Lytle,
LYTLE & BARSZCZ, P.A., 543 N. Wymore Rd., Suite 103, Maitland, FL 32751,
mlytle@jblaw.attorney, dbarszcz@lblaw.attorney.


                                         /s/ Nancy A. Johnson
                                         Nancy A. Johnson, Esquire




                                            4
